DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, similarly provided in application 16/882678, have been considered but they are not persuasive. Examiner’s response from the application is provided below: 
Applicant argues “Independent claim 1 is patentable over Baron in view of Garmark because these references fail to disclose or suggest each and every feature of claim 1 including, "sending, via the network interface to the plurality of media playback systems, data representing instructions to queue a first window of media items from the cloud queue in a local queue of the playback device, … and wherein the local queue includes a subset of audio tracks from the cloud queue when the cloud queue includes audio tracks in addition to the window of media items"… Applicant submits that a person of ordinary skill would understand that buffering media content is not suggestive of queuing media items, as they are different functions and elements.”.  Examiner respectfully notes Applicant fails to articulate how a person of ordinary skill would differentiate “buffering” from “queuing”. Examiner further submits one cannot conclude the terminology used with a specific context in a single reference Garmark ‘0694, the reference not relied upon in the Office Action, as representative of one of ordinary skill in the art. Therefore, Examiner respectfully maintains, one of ordinary skill in the art would reasonably interpret queuing as an act of buffering, especially in a scenario without specific context attached.
However, based on Applicant’s amendment, Examiner reinterprets the local queue of the claim as taught by Garmark at least in [0079]-In some implementations, as noted above, the context of the media content stream 114-1 is available to the second electronic device 106-1 once it begins receiving the media content stream 114-2. For example, information such as the current location within a playlist, recent play history, recent changes to a playlist, etc., are all available to the second electronic device 106-1, and may be viewed, used, modified, or otherwise operated on by a user through a user interface associated with the second electronic device 106-1. In some implementations, the context information is stored in the context database 126 of the server system 120. Specifically, at least [0079] of Garmark teaches displaying a window of, for example, current track within the playlist and/or a recent play history of the medium content stream. The current track and/or the recent play history are interpreted as the subset of audio tracks from the cloud queue.
With this reinterpretation of the claim, Garmark further teaches playback devices “initiate streaming of a first media item in the first window from a source of the first media item at the one or more remote servers…after the first window is added to the respective local queues”, and similarly “initiate streaming of a second media item in the second window from a source of the second media item at the one or more remote servers…after the second window is added to the respective local queues”- Fig. 15 and [0195] of Garmark-  the method 1500 includes transmitting a request for at least a portion of the media content item represented in the first area (1504). For example, in some implementations, the method includes transmitting a request for at least a portion of a song (i.e., audio file) represented by a graphic in a preview pane… In some implementations, the full version of the media content item is available. [0196] In response to the transmitted request, the method 1500 includes receiving a portion of the media content item (1505). Another interpretation of the “initiate streaming” of a media item in the “window” could be taught by [0197],  On the other hand, if the user input indicates that the user has selected to add the media content item to a library or playlist ("Add" path from 1509), the method 1500 includes adding the media content item to the library or playlist (1511). In some implementations, adding the media content item includes transmitting a request for a full version when the full version was not provided in the pre-fetch routine. In some implementations, addition the media content item includes changing the software permission controls so that the user has access to a full version of the media content item received during the pre-fetch routine; [0067] In some implementations, the server system 120 stores media content and streams the stored media content to remote electronic devices upon request. [0110] In some implementations, the preview control itself is configured to initiate the pre-fetching when it is displayed. For example, a "preview" button in a web page may be configured to cause a download request (e.g., an HTTP request) to be sent to the remote server when the button is displayed in a web browser (or other application). In some implementations, the download request includes a user or account identifier that associates the download request with a particular user or a particular set of devices. In some implementations, the download request is sent to the same server that delivers media content to a user's presentation device (or a server that is associated with the service that delivers media content). Thus, when a download request is received from a user who is already receiving media from the content provider, the server system (or, more generally, a content provider) can deliver the portion of the media content to the same device that that is currently presenting media content.
In response to Applicant’s argument regarding “one or more servers of a cloud computing system” that send instructions to queue a first window or a second window, Examiner’s previous position on the limitation stands. That is, the one or more servers do send instructions, (regardless of where the instructions are relayed from), for example, to change a window of media content.  [0016] of Garmark teaches-In some implementations, the server and the local media control requests are both configured to cause a single media control operation to be implemented at the second electronic device.  In some implementations, the media control operation is selected from the group consisting of: play, pause, skip, fast-forward, rewind, adjust an audio volume, change an order of items in a playlist, add items to a playlist, remove items from a playlist, adjust audio equalizer settings, and set a user setting. Examiner notes this indicates that server can add/remove/change order of playlist, contrary to Applicant’s argument that Garmark does not teach that the server media control request modify the context database on the electronic device. Further, the skipping operation would also change the “window” of media item, as another song/album will be displayed in response to the skipping. [0066] of Garmark further teaches For example, the context database may include information that a content stream to an electronic device currently is presenting a song, at 1 minute and 23 seconds into the song, as well as all the songs played in the last hour and the next 20 songs in the playlist. In some implementations, the server system 120 transmits the context associated with a media content stream to the device that is presenting the content stream so that one or more items of context information can be used by the device, such as for display to the user.  Fig. 14 and [0102] also show user interface 1400 at different times during a user interaction with the user interface.  
For at least these reasons, Examiner respectfully maintains that prior art of record fully teaches the instant set of claims.


Claim Objections
Claim 1 and 11 are objected to because of the following informalities:  in the last paragraph amendment of claim 1, “after the first window is added to the local queue” should be changed to “after the second window is added to the local queue”.  Also in the “sending, via the network interface…” paragraph, “where the window of media items comprises…” is interpreted as wherein “the first window of media items comprises…” Claim 11 is similarly objected. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It’s unclear how a local pointer represents the additional media item as the currently playing media prior to beginning playback of the first media item, but instruction to queue the (first) window of media items from the cloud queue in the local queue comprises a “previous” pointer representing the first media item as a previously played media item.  It’s also unclear if the instruction to queue happens before or after the playback of the additional media item.  Clarification is required, with specific support citation from Applicant’s original disclosure.  Examiner notes Prior art fully teaches the claim as interpreted, such as synchronous content playback using the content play head as provided in claim 8 rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baron et al. (hereinafter Bar, U.S. Patent Application Publication 2008/0229215) in view of Garmark et al. (U.S. Patent Application Publication 2014/0115114).

Regarding Claim 1, Bar discloses:
A method to be performed by a system comprising a cloud computing system (e.g. distributed databases used to store and manipulate the data described herein; para 123; see also Fig. 28; para 119+), the method comprising:
receiving, via a network interface of the cloud computing system (e.g. network connects elements; para 44; see also para 120, 121), data representing a command to play back one or more media items on a playback device of a media playback system (e.g. interaction with 405 allowing the users to add clips, including but not limited to drag and drop; para 46; note users 301 add 504 multimedia; Fig. 5 and para 50; note social playback area 404 of virtual social environment; para 45 and associated device; para 48), the one or more media items including a first media item of a particular streaming audio service (e.g. internal services and systems; para 45; note audio played back in real time synchronously for all users; para 4; content introduced from any number of sources; para 60);
adding the one or more media items to a cloud queue associated with the playback device (e.g. add more clips to the current session/playlist; para 46;  see also virtual social environment 401, including add clips element 405, now playing element 404 and playlist 406; also see Fig. 5 and para 50; content queued up for playing; para 60), wherein the cloud queue is maintained in data storage of the cloud computing system (e.g. application server 200 hosts the virtual social environment 401; para 40; note information database 209 stores information of the multimedia; para 41; and servers include storage and storage distribution facilities necessary to store and supply the demand for consumed media; para 43; remote storage/transfer playlist; para 46);
and wherein the particular media items in the cloud queue comprise respective uniform resource identifiers indicating sources of the particular media items at one or more remote servers of at least one streaming audio service  ([0050], Contents can be added directly by drag and drop, universal resource locator (URL) or hypertext transfer protocol (HTTP) entry, plug-in, search, or other methods. The users 301 play 505 content, where any content playable by the system or able to be played by other systems launched by the system, whereby the system plays selected or queued content. [0078], 1085 content metadata transfer manager represents a smart mechanism that allows not only actual content transfer from one storage location to another, but also the transfer of unencrypted or encrypted links or pointers to the actual content which may be played back later. 1085 manages the metadata for each content item, uniquely identifies the content or content link if possible, and allows the playlist to render a representation of the content item in the playlist. );
sending, via the network interface to the media playback system, data representing instructions to queue a first window of media items from the cloud queue in a local queue of the playback device, wherein the (first) window of media items comprises the first media item (e.g. 535 represents the next content item to be played in the current session which is pulled from the playlist and queued for all participants in the current session and all users 301 who have been in a pending state while the content in the current session was being played; para 62, note further local rendering of the website; para 90; and further note window of content items at the end user interface in 406 Fig. 4), and wherein the local queue is maintained in data storage on at least one playback device of the media playback system (e.g. virtual social environment 401 loaded upon webpage rendering; para 49).
Bar fails to explicitly disclose:
wherein the local queue includes a subset of audio tracks from the cloud queue when the cloud queue includes audio tracks in addition to the window of media items; and while the playback device is playing back the cloud queue via the local queue, sending, via the network interface to the media playback system, data representing instructions to queue a second window of media items from another portion of the cloud queue in the local queue to continue playback of the cloud queue, and wherein the playback device of the media playback system is configured to initiate streaming of a first media item in the first window-2- Application No. 16/882,678 Attorney Docket No. 14-0508C-CON0320 Response to the Office Action of March 4, 2022 Fortem Reference No. TSNS.066C4from a source of the first media item at the one or more remote servers of the particular streaming audio service after the first window is added to the local queues; and wherein the playback device of the media playback system is configured to initiate streaming of a second media item in the second window-2- Application No. 16/882,678 Attorney Docket No. 14-0508C-CON0320 Response to the Office Action of March 4, 2022 Fortem Reference No. TSNS.066C4from a source of the second media item at the one or more remote servers of the at least one streaming audio service after the first window is added to the local queues.
Garmark teaches wherein the local queue includes a subset of audio tracks from the cloud queue when the cloud queue includes audio tracks in addition to the window of media items ([0079]-In some implementations, as noted above, the context of the media content stream 114-1 is available to the second electronic device 106-1 once it begins receiving the media content stream 114-2. For example, information such as the current location within a playlist, recent play history, recent changes to a playlist, etc., are all available to the second electronic device 106-1, and may be viewed, used, modified, or otherwise operated on by a user through a user interface associated with the second electronic device 106-1. In some implementations, the context information is stored in the context database 126 of the server system 120. Specifically, at least [0079] of Garmark teaches displaying a window of, for example, current track within the playlist and/or a recent play history of the medium content stream. The current track and/or the recent play history are interpreted as the subset of audio tracks from the cloud queue.)
while the playback device is playing back the cloud queue via the local queue, sending, via the network interface to the media playback system, data representing instructions to queue a second window of media items from another portion of the cloud queue in the local queue to continue playback of the cloud queue ([0016] of Garmark teaches-In some implementations, the server and the local media control requests are both configured to cause a single media control operation to be implemented at the second electronic device.  In some implementations, the media control operation is selected from the group consisting of: play, pause, skip, fast-forward, rewind, adjust an audio volume, change an order of items in a playlist, add items to a playlist, remove items from a playlist, adjust audio equalizer settings, and set a user setting. Further, the skipping operation would change the “window” of media item. [0066] of Garmark further teaches For example, the context database may include information that a content stream to an electronic device currently is presenting a song, at 1 minute and 23 seconds into the song, as well as all the songs played in the last hour and the next 20 songs in the playlist. In some implementations, the server system 120 transmits the context associated with a media content stream to the device that is presenting the content stream so that one or more items of context information can be used by the device, such as for display to the user.  Fig. 14 and [0102] also show user interface 1400 at different times during a user interaction with the user interface.) 
and wherein the playback device of the media playback system is configured to initiate streaming of a first media item in the first window-2- Application No. 16/882,678 Attorney Docket No. 14-0508C-CON0320 Response to the Office Action of March 4, 2022 Fortem Reference No. TSNS.066C4from a source of the first media item at the one or more remote servers of the particular streaming audio service after the first window is added to the local queues; and wherein the playback device of the media playback system is configured to initiate streaming of a second media item in the second window-2- Application No. 16/882,678 Attorney Docket No. 14-0508C-CON0320 Response to the Office Action of March 4, 2022 Fortem Reference No. TSNS.066C4from a source of the second media item at the one or more remote servers of the at least one streaming audio service after the first window is added to the local queue (Fig. 15 and [0195] of Garmark-  the method 1500 includes transmitting a request for at least a portion of the media content item represented in the first area (1504). For example, in some implementations, the method includes transmitting a request for at least a portion of a song (i.e., audio file) represented by a graphic in a preview pane… In some implementations, the full version of the media content item is available. [0196] In response to the transmitted request, the method 1500 includes receiving a portion of the media content item (1505). Another interpretation of the “initiate streaming” of a media item in the “window” could be taught by [0197],  On the other hand, if the user input indicates that the user has selected to add the media content item to a library or playlist ("Add" path from 1509), the method 1500 includes adding the media content item to the library or playlist (1511). In some implementations, adding the media content item includes transmitting a request for a full version when the full version was not provided in the pre-fetch routine. In some implementations, addition the media content item includes changing the software permission controls so that the user has access to a full version of the media content item received during the pre-fetch routine; [0067] In some implementations, the server system 120 stores media content and streams the stored media content to remote electronic devices upon request. [0110] In some implementations, the preview control itself is configured to initiate the pre-fetching when it is displayed. For example, a "preview" button in a web page may be configured to cause a download request (e.g., an HTTP request) to be sent to the remote server when the button is displayed in a web browser (or other application). In some implementations, the download request includes a user or account identifier that associates the download request with a particular user or a particular set of devices. In some implementations, the download request is sent to the same server that delivers media content to a user's presentation device (or a server that is associated with the service that delivers media content). Thus, when a download request is received from a user who is already receiving media from the content provider, the server system (or, more generally, a content provider) can deliver the portion of the media content to the same device that that is currently presenting media content).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Garmark to Bar.  Doing so would have provided various benefits including having media content item be dlowloaded to the user device so that it is played back quickly and without the delays associating with downloading or buffering the media content item ([0009] of Garmark).

Regarding Claim 2, in addition to the elements stated above regarding claim 1, Bar in the combination further discloses:
wherein the system further comprises the media playback system (e.g. see client device and Fig. 28), and wherein the method further comprises:
receiving, via a network interface, the data representing instructions to queue the window of media items from the cloud queue in the local queue of the playback device (e.g. network connects elements; para 44; see also para 120, 121; note communications; para 119-121… for loading the virtual social environment 401 loaded upon webpage rendering; para 49);
queuing the first window of media items in the local queue (e.g. local rendering of the website; para 90; and further note window of content items at the end user interface in 406 Fig. 4;);
after queuing the first window of media items in the local queue, streaming data representing the first media item from the source of the first media item at the one or more servers of the streaming audio service of the particular streaming audio service (e.g. note third party playback of content such as YouTube video; para 120); and
playing back the first media item on one or more speakers via an audio stage comprising an amplifier (e.g. implied, note multimedia including music clips, and playing or listening to the multimedia; para 50, 60).

Regarding Claim 3, in addition to the elements stated above regarding claim 1, Bar in the combination further discloses:
wherein receiving the data representing the command to play back one or more media items on the playback device of the media playback system comprises:
receiving, from a server of a cloud service, the data representing the command to play back one or more media items on the playback device of the media playback system (e.g. network connects elements; para 44; see also para 120, 121; note communications; para 119-121… for loading the virtual social environment 401 loaded upon webpage rendering; para 49; see also flow of information/data as a result of operations in Figs. 5 and 9)

Regarding Claim 4, in addition to the elements stated above regarding claim 3, Bar in the combination further discloses:
wherein the cloud service comprises the streaming audio service (e.g. internal services and systems; para 45; note audio played back in real time synchronously for all users; para 4; content introduced from any number of sources; para 60).

Regarding Claim 5, in addition to the elements stated above regarding claim 1, Bar in the combination further discloses:
wherein receiving the data representing the command to play back one or more media items on the playback device of the media playback system comprises:
receiving, from a mobile device (e.g. class of users including mobile phones; para 43), the data representing the command to play back one or more media items on the playback device of the media playback system (e.g. network connects elements; para 44; see also para 120, 121; note communications; para 119-121… for loading the virtual social environment 401 loaded upon webpage rendering; para 49; see also flow of information/data as a result of operations in Figs. 5 and 9)

Regarding Claim 6, in addition to the elements stated above regarding claim 1, Bar in the combination further discloses:
receiving, from the media playback system, data representing a state of the local queue (e.g. note host control of media playback functionality; Fig. 23, para 45); and
synchronizing the cloud queue with the state of the local queue (e.g. shared synchronous social playback area; para 45)

Regarding Claim 7, in addition to the elements stated above regarding claim 6, Bar in the combination further discloses:
wherein synchronizing the cloud queue with the state of the local queue comprises:
updating the cloud queue to indicate that the first media item is the currently playing media item (e.g. shared synchronous social playback area 404 marked "now playing", based on the host control of the media playback functionality; para 45 Fig. 23).

Regarding Claim 8, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the playback device played back a an additional media item preceding the first media item such that a local pointer represents the additional media item as the currently playing media item prior to beginning playback of the first media item, wherein the data representing instructions to queue the window of media items from the cloud queue in the local queue comprises a previous pointer representing the first media item as a previously played media item (e.g. shared synchronous social playback area 404 marked "now playing"; para 45; note playlist 406 for the current session includes content ordered for future content; para 46; and note the host can control the ability to take actions such as rewind, fast-forward; para 45; see content playback head as well; para 62; all of Bar, now modified by Roth, including the selection, addition and maintanence of items in the various lists, for example one or more items from one playlist [P2] interspersed with one or more items of another playlist [PL1]; see Roth’s Figs. 8A-C and para 65), and wherein the method further comprises:
determining whether the previous pointer matches the local pointer (e.g. note detecting users out of sync using the content play head; para 62 of Bar, now also including the current pointing elements of Figs. 8A-C of Roth); and
when the previous pointer matches the local pointer, queuing the first media item in the local queue stored in data storage of the playback device. (e.g. synchronizing users with the content items; para 62, note queuing for all participants in the current session and all users 301 who have been in a pending state while the content in the current session was being played; para 62 of Bar, now also including the current pointing elements of Figs. 8A-C of Roth).

Regarding Claim 9, in addition to the elements stated above regarding claim 1, Bar in the combination further discloses:
wherein the command to play back one or more media items comprises an instruction to replace all media items, wherein sending the data representing instructions to queue the first window of media items from the cloud queue in the local queue of the playback device comprises sending instructions to clear the local queue, and wherein the method further comprises clearing the cloud queue (e.g. note host ability to add/remove content; para 50, note adding/removal permission encompasses adding/removal for as many or few items as desired, encompassing “all,”; and further note network connects elements; para 44; see also para 120, 121; note communications; para 119-121… for loading the virtual social environment 401 loaded upon webpage rendering; para 49; see also flow of information/data as a result of operations in Figs. 5 and 9)

Regarding Claim 10, in addition to the elements stated above regarding claim 1, Bar in the combination further discloses:
receiving, via the network interface of the cloud computing system, data representing a command to skip forward (e.g. the host can control the ability to take actions such as skip rewind, fast-forward; para 45)
sending, via the network interface to the media playback system, data representing (i) instructions to modify a position of a local play pointer to a subsequent media item in the local queue  (e.g. note host control of media playback functionality; Fig. 23, para 45) and (ii) an additional window of media items from the cloud queue, wherein the additional window of media items comprises the subsequent media item (e.g. the playback point for the content items; note playlist of 406 and Fig. 24; note also communications; para 119-121… for loading the virtual social environment 401 loaded upon webpage rendering; para 49; see also flow of information/data as a result of operations in Figs. 5 and 9) and
updating a position of a play pointer to indicate the subsequent media item in the cloud queue (e.g. progression of the playback head; para 52).

Claim 11, is rejected under the same grounds stated above regarding claim 1.

Claim 12, is rejected under the same grounds stated above regarding claim 2.

Claim 13, is rejected under the same grounds stated above regarding claim 3.

Claim 14, is rejected under the same grounds stated above regarding claim 4.

Claim 15, is rejected under the same grounds stated above regarding claim 5.

Claim 16, is rejected under the same grounds stated above regarding claim 6.

Claim 17, is rejected under the same grounds stated above regarding claim 7.

Claim 18, is rejected under the same grounds stated above regarding claim 8.

Claim 19, is rejected under the same grounds stated above regarding claim 9.

Claim 20, is rejected under the same grounds stated above regarding claim 10.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,587,602. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘602 patent, while using different language, make obvious the limitations presented in the instant application, by claiming the particulars of transmission between playback systems, cloud computing systems and other devices to exchange data, effect reproduction and update pointers. 

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 9,363,255. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘255 patent, while using different language, make obvious the limitations presented in the instant application, by claiming the particulars of transmission between playback systems, cloud computing systems and other devices to exchange data, effect reproduction and update pointers. 

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 9,648,071. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘071 patent, while using different language, make obvious the limitations presented in the instant application, by claiming the particulars of transmission between playback systems, cloud computing systems and other devices to exchange data, effect reproduction and update pointers. 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/882678. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application, while using different language, make obvious the limitations presented in the instant application, by claiming the particulars of transmission between playback systems, cloud computing systems and other devices to exchange data, effect reproduction and update pointers. Additional the instant claims are broader in scope as it’s directed toward a single playback system playing content from a server system, rather than multiple playback systems playing the content form the server system.
This is a provisional nonstatutory double patenting rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS H MAUNG/           Primary Examiner, Art Unit 2654